Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered December 14, 1992, convicting him of reckless endangerment in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that he was deprived of a fair trial by several allegedly improper remarks made by the prosecutor during summation. For the most part, the challenged remarks constituted a fair response to the defendant’s summation, were within the four corners of the evidence, or were otherwise proper (see, People v Ashwal, 39 NY2d 105). Any remarks that may have been improper were not so prejudicial as to warrant reversal, particularly in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 237; People v Galloway, 54 NY2d 396). O’Brien, J. P., Pizzuto, Joy and Krausman, JJ., concur.